DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I and Species A (claims 1-18, as identified by Applicant in the response) in the reply filed on June 29, 2022 is acknowledged. Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim.
Specification
The use of the term “Bemis film EXO3900P” and “Bemis Associates, Inc.” (each in Para. 0045), each of which is a trade name or a mark used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the respective terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 1, 2, 10 and 11 are objected to because of the following informalities:
In claims 1 and 10, the limitation “an opening” is positively recited (line 5 in claim 1; line 6 in claim 10).  Since other “openings” are also positively recited (i.e. “neck opening”, “waist opening”), Examiner suggests using a clarifying term to refer to “the opening”, such as “center panel opening”, “panel opening” or “rear opening” in order to better differentiate “the opening”, because all subsequent instances of “the opening” can be interpreted as referring to any of the openings previously recited.
Examiner notes that dependent claims 2 and 11 refer to “the opening”, which is why they are being included within this section.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Brandt et al. (hereinafter “Brandt”) (US 2018/0343950).
Regarding independent claim 1, Brandt discloses an upper-body garment (garment #100) comprising: a torso portion (torso-covering portion #112; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) defining a neck opening (neckline opening #114) and a waist opening (#116), the torso portion having a front aspect and a back aspect (front and back aspects (i.e. sides facing forward and rearward directions, respectively) are shown, respectively, in Figs. 1 and 2A; Examiner notes that the term "aspect" is very broad and merely means "a side or surface facing in a particular direction" (Noun Defn. No. 5 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); an outer hood (hood system #110; outer hood #126) affixed to the neck opening at both a first end and a second end of an unaffixed portion of the outer hood to form an opening (opening #146 (Fig. 2A) is defined by an unaffixed portion of the outer hood #126 to the neckline opening #114), wherein the opening is located at the back aspect of the torso portion (Fig. 2A); and an inner hood positioned internal to the outer hood (yoke structure #128 is an inner hood, absent further distinguishing structural limitations in the claim; yoke #128 is positioned internal to the outer hood #126; see Figs. 6-7), a center panel of the inner hood affixed to the outer hood (the yoke structure #128 itself is a center panel; terminal ends #316/318 are affixed permanently or removably to the outer hood #126 (last sentence of Para. 0031)), the center panel of the inner hood further affixed to a top of the outer hood (see annotated Fig. 3 below; Examiner notes that Applicant has not specified any lower boundary for what may be considered as the “top” of the outer hood; the dashed line generally represents a midway point between an arbitrary top and an arbitrary bottom of the outer hood #126, wherein the first and second terminal ends #316 and #318, as noted above, are disclosed by Brandt as being affixed to the outer hood, and are at least partially disposed in the vicinity of the identified “top” of the outer hood).  Brandt teaches an embodiment of the yoke structure (i.e. inner hood) that has a flared bottom end, but is silent to specifying that the bottom end would be fixed exactly at the first and second ends of the unaffixed portion of the outer hood which forms the opening.  

    PNG
    media_image1.png
    521
    764
    media_image1.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the flared bottom edge terminal end #320 of the yoke #128 of Fig. 8 to be affixed to the neckline opening #114 (including at the first and second ends of the opening #146) for a variety of reasons, including (but not limited to) blocking a free path for wind to blow into the space of the outer hood during inclement weather (i.e. with at least two portions of the flared lower edge third terminal end #320 being attached at the first and second ends of the opening #146, the gaps left and right gaps of opening #146 would be covered, thus better blocking direct air flow), wherein the user will maintain warmth by the prevention of the unwanted wind from entering through said blocked air paths.  Annotated Fig. 3 (post-modification) shows generally where the flared bottom end yoke would be located in relation to the opening #146, which is shown to be blocked.

    PNG
    media_image2.png
    521
    764
    media_image2.png
    Greyscale

Regarding claim 5, the modified garment of Brandt (i.e. as explained with respect to independent claim 1 above) is disclosed such that the center panel of the inner hood is affixed to the top of the outer hood at a location that is spaced posteriorly from a hood opening edge of the outer hood (Figs. 6 and 7 show that the location of the first terminal end #316 (which would also be indicative of the location on the other side, unshown, of the second terminal end #318) is spaced posteriorly from the outer hood’s opening edge #130 (labeled in Fig. 1, unlabeled in Figs. 6-7, but visible therein)).
Claims 2 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brandt (as applied to claim 1 above, regarding claim 2) in view of Frank (USPN 2,368,654).
Regarding claim 2, the modified garment of Brandt (i.e. as explained with respect to independent claim 1 above) is disclosed to teach all the limitations of claim 1, as set forth above, and teaches that the center panel of the inner hood extends through the opening (Fig. 5 of Brandt shows bottom terminal end #320 of yoke #128 extending through opening #146), but does not teach that the center panel forms at least a portion of the back aspect of the torso portion.
Frank teaches an upper body garment with a rear center panel (strip #27) formed in the back of the garment that imparts strength to the garment (Page 2, Col. 1, Lines 19-23 of Frank).
Modified Brandt and Frank teach analogous inventions in the field of hooded upper body garments.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added the strength-adding strip #27 of Frank to the rear centerline of the garment of Brandt in order to promote increased strength for the garment, wherein the resulting garment would involve a two-component center panel (formed partially by yoke #128 and partially by added center strip; Examiner notes that the claim does not require that the center panel be a distinct single panel of a single material) that would form at least a portion of the back aspect of the garment, as modified.
Regarding independent claim 10, the modified garment of Brandt (i.e. Brandt in view of Frank, as such a combination/modification is explained in the 35 U.S.C. 103 rejection of claim 2 above) is disclosed to teach an upper-body garment (garment #100 of Brandt) comprising: a torso portion (torso-covering portion #112; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) defining a neck opening (neckline opening #114) and a waist opening (#116), the torso portion having a front aspect and a back aspect (front and back aspects (i.e. sides facing forward and rearward directions, respectively) are shown, respectively, in Figs. 1 and 2A; Examiner notes that the term "aspect" is very broad and merely means "a side or surface facing in a particular direction" (Noun Defn. No. 5 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), wherein the back aspect includes a center panel (as Brandt is modified by the teachings of Frank, there is a center panel present via incorporated strip #27 from Frank, in the back of the garment); an outer hood (hood system #110; outer hood #126) continuously affixed to the neck opening except for a first location at the back aspect of the torso portion to form an opening (opening #146 (Fig. 2A of Brandt) is defined by an unaffixed portion at a first location of the outer hood #126 to the neckline opening #114 at the back aspect; base #144 of outer hood is affixed to the neckline opening #114 (Para. 0027 of Brandt)); and an inner hood positioned internal to the outer hood (yoke structure #128 is an inner hood, absent further distinguishing structural limitations in the claim; yoke #128 is positioned internal to the outer hood #126; see Figs. 6-7), wherein the center panel of the back aspect of the torso portion extends through the opening and forms at least part of the inner hood (the collective modification detailed with respect to claims 1-2 above include the two-component center panel (i.e. combination of added strip #27 and existing yoke #128) which extends through the opening #146, wherein the yoke #128 itself is a center panel that forms all of the inner hood (i.e. at least part of the inner hood)).
Regarding claim 11, the modified garment of Brandt (i.e. Brandt in view of Frank, as explained above) is disclosed such that the center panel is affixed to a first end and a second end of the opening (see the 35 U.S.C. 103 rejection explanation above with respect to independent claim 1).
Regarding claim 12, the modified garment of Brandt (i.e. Brandt in view of Frank, as explained above) is disclosed such that the center panel is further affixed to a top of the outer hood at a location that is spaced posteriorly from a hood opening edge of the outer hood (see annotated Fig. 3 above; Examiner notes that Applicant has not specified any lower boundary for what may be considered as the “top” of the outer hood; the dashed line generally represents a midway point between an arbitrary top and an arbitrary bottom of the outer hood #126, wherein the first and second terminal ends #316 and #318, as noted above, are disclosed by Brandt as being affixed to the outer hood, and are at least partially disposed in the vicinity of the identified “top” of the outer hood; Figs. 6 and 7 show that the location of the first terminal end #316 (which would also be indicative of the location on the other side, unshown, of the second terminal end #318) is spaced posteriorly from the outer hood’s opening edge #130 (labeled in Fig. 1, unlabeled in Figs. 6-7, but visible therein)).
Regarding claim 13, the modified garment of Brandt (i.e. Brandt in view of Frank, as explained above) is disclosed such that remaining areas of the center panel are unaffixed from the outer hood (there are arbitrary remaining areas of the yoke #128 (i.e. part of center panel) that are not directly affixed to the outer hood, such as along arm #312 (Para. 0036 of Brandt); Examiner notes that the term "area" is very broad and merely means "a section, portion, or part". (Defn. No. 3 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com); Examiner notes that Applicant does not require that “all” remaining areas of the center panel are unaffixed from the outer hood).
Regarding claim 14, the modified garment of Brandt (i.e. Brandt in view of Frank, as explained above) is disclosed such that the center panel extends to the waist opening of the torso portion (the added strip #27 from Frank would extend all the way down to the waist opening in the modified version of the Brandt garment, in the same way as it does in the Frank reference (Fig. 2 of Frank)).
Allowable Subject Matter
Claims 3, 4, 6-9 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (as well as addressing any claim objections detailed above, where applicable).  Subsequently, if Applicant wishes for method claims 19 and 20 to be rejoined, Applicant should amend independent method claim 19 to incorporate corresponding allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all art cited on the PTO-892 and not relied-upon in an art rejection above are deemed relevant in the field of upper body garments that include either multiple hoods (or equivalent), or are designed for facilitating upright sleeping.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732